DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 should depend on claim 17.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, and 15-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Edge (US 20160029224 A1).

Consider claims 1, 9, and 17, Edge discloses one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors (see paragraph 148)) configured to perform acts comprising: 
receiving sensor data comprising location data associated with a user device located in an environment (the one or more environmental rules may be first created from common patterns observed for sensor measurements received from locations with known types of environment, paragraph 60); 
identifying one or more prediction factors based at least on the sensor data (receiving from multiple mobile devices, at a processor-based server (e.g., a location server, or any other type of server), measurement data representative of sensor measurements performed by at least one sensor (e.g., one or more of inertial/motion sensors, pressure sensors, humidity sensors, optical sensors, audio sensors, etc.) of each of the multiple mobile devices, paragraph 60); 
creating associations among the one or more prediction factors (Environmental characteristics may then be inferred by aggregating sensor measurement data and/or radio frequency (RF) measurement data received (e.g. crowdsourced) from multiple terminals and applying environmental rules to the aggregated data. In some embodiments, the one or more environmental rules may be first created from common patterns observed for sensor measurements received from locations with known types of environment, paragraph 60); 
embedding a user behavior vector of a user that is associated with the user device based at least on the associations, wherein the user behavior vector is a representation of an environment class (The created environmental rules may then subsequently be applied to infer the environments or information related to the environments for locations where there is little, or no, initial environmental information, paragraph 60); 
classifying the environment to the environment class (Environmental information can include knowing which locations are indoors or outdoors and knowing the type of environment associated with an indoor or outdoor location (e.g., knowing whether an indoor location corresponds to an airport, shopping mall, home, school, college, office, hospital, library etc.). Outdoor environments may similarly, in some embodiments, be more particularly determined/classified to be a city street, a park, a suburban street, a recreational outdoor area, a rural area, etc., paragraph 62); and 
associating the location data to the environment class (The determined environmental characteristics together with corresponding location information (e.g. latitude, longitude and possibly altitude coordinates) may then be used to generate environment characteristic information, paragraph 64).

Consider claims 7 and 15, and as applied to claims 1 and 9 respectively above, Edge discloses wherein the one or more environment classes comprises at least one of an indoor environment, an outdoor urban environment, an outdoor suburban environment, and an outdoor rural environment (an indoor or outdoor location, a city street, a park, a suburban street, a recreational outdoor area, a rural area, etc., paragraph 62).

Consider claims 8 and 16, and as applied to claims 1 and 9 respectively above, Edge discloses wherein the user device comprises one or more environmental sensors (see paragraphs 77-85).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Edge in view of Abou-Rizk et al (US 20190166574 A1, hereinafter Abou-Rizk).

Consider claims 2, 10, and 18, and as applied to claims 1, 9, and 17 respectively above, Edge does not expressly disclose wherein the acts further comprise:
 registering navigation equipment that is paired with the user device, wherein a location of the navigation equipment and a location of the user device are substantially identical in the environment; 
receiving location data of the user device; 
receiving location data of the navigation equipment, the location data of the navigation equipment being ground truth data; and 
determining a location discrepancy between the navigation equipment and the user device based at least on the location data of the user device and the ground truth data; and 
calibrating the location data of the user device based at least on the location discrepancy.
In the same field of endeavor, Abou-Rizk discloses wherein the acts further comprise:
registering navigation equipment that is paired with the user device, wherein a location of the navigation equipment and a location of the user device are substantially identical in the environment (the portable device 110 estimates its position as the selected indiscriminate location (212) within the service area 105 by using the signals of the secondary system 130, paragraph 40);
 receiving location data of the user device (the portable device 110 may transmit (e.g., via a wireless network such as a local area network or the Internet) the information for each of the indiscriminate locations to another computing device (e.g., a server or network gateway) to be processed, paragraph 49); 
receiving location data of the navigation equipment, the location data of the navigation equipment being ground truth data (The secondary system devices 131, 133, 135 and 137 facilitate the quick and accurate “ground truth” determination of a portable device 110 within the service area 105, paragraph 32); and 
determining a location discrepancy between the navigation equipment and the user device based at least on the location data of the user device and the ground truth data (Once precise locations are determined and associated with each UWB node, the UWB-enabled secondary system 130 may be used to estimate an accurate indiscriminate location of the portable device 110 within the service area 105, paragraph 34); and 
calibrating the location data of the user device based at least on the location discrepancy (Once the accurate indiscriminate location of the portable device 110 is estimated, the portable device 110, as described in more detail with reference to the examples of FIGS. 2 and 3, facilitates the rapid commissioning of a primary system having a large number of nodes, paragraph 34).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Abou-Rizk with the teachings of Edge to facilitate the quick and accurate “ground truth” determination of a portable device  within a service area 105.


Claims 3-5, 11-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Edge in view of Macfarlane et al (US 20110169692 A1, hereinafter Macfarlane).

Consider claims 3-4, 11-12, 19,  and 20, and as applied to claims 1, 9, 17, and 19 respectively, Edge discloses generating a filtering value corresponding to the environment based at least on the environment class (environments are determined/classified as a city street, suburban street, outdoor area, rural area, etc., paragraph 62).
	However Edge does not expressly disclose receiving a dataset comprising cached location data of a location in the environment; 
determining whether the location is within a predetermined distance of an actual location of the user device based at least on the filtering value; and
 in response to determining that the location is not within the predetermined distance of the actual location of the user device, removing the cached location data from the dataset; or
in response to determining that the location is within the predetermined distance of the actual location of the user device, retaining the cached location data from the dataset
In the same field of endeavor, Macfarlane discloses receiving a dataset comprising cached location data of a location in the environment (location information stores in each entry of at least one destination list, paragraph 39); 
determining whether the location is within a predetermined distance of an actual location of the user device based at least on the filtering value (Periodically compute the difference between current location of the GPS receiver and the location information stored in each entry of at least one destination list, paragraph 39); and
 in response to determining that the location is not within the predetermined distance of the actual location of the user device, removing the cached location data from the dataset (When the difference between current location of the GPS receiver and the location information stored in an entry of the at least one destination list exceeds a predetermined distance, determine the website indicated by the entry is storing invalid location information, paragraph 40; a second command to edit a user location information on the network interface based on current geo-information from the GPS receiver is sent to each network address in the destination list only when respective locations indicated in the first geo-information (location stored in the destination list) and second geo-information (current location) differ by a predetermined amount. The second command to edit a user location information on the network interface could be a new location based or possibly an instruction to simply erase the old location from the corresponding website, paragraph 43); and
in response to determining that the location is within the predetermined distance of the actual location of the user device, retaining the cached location data from the dataset [while Macfarlane only explicitly considers erasing invalid locations, one of ordinary skill in the art would consider obvious to retain valid locations because the predetermined distance has not been exceeded].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Macfarlane with the teachings of Edge to ensuring the validity of location information.

Consider claims 5 and 13, and as applied to claims 4 and 12 respectively above, Edge discloses wherein the acts further comprise: providing one or more telecommunications services based at least on the environment class associated with the location of the user device (The inferred environmental information may assist a wireless operator or other service provider to better provide existing services and/or to provide new services, paragraph 61).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Edge in view of Takahashi et al (US 20120258734 A1, hereinafter Takahashi).

Consider claims 6 and 14, and as applied to claims 1 and 9 respectively above, Edge discloses wherein the one or more prediction factors comprise latitude-longitude coordinates and timestamp (a location server may use (e.g. instruct the terminal to use) Global Navigation Satellite System (GNSS) or Assisted GNSS (A-GNSS) positioning if the environment is determined to be outdoors, paragraph 62, at the time that their audio measurement data was obtained; illumination data (e.g. collected via an optical sensor), with such data consistent with light levels that are typical of light levels found in indoor areas (or in a particular type of indoor area) at various times of a day, paragraph 76; Mobile device activation/deactivation (e.g. power on/off) time data, paragraph 85) .
However Edge is silent regarding location age. 
In the same field of endeavor, Takahashi discloses location age (in urban regions the frequency of report of increased, and in other regions, the frequency of report of the location of the mobile terminal is decreased, see paragraph 63 [thus, the location age is lower in urban regions]).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use location age as disclosed in Takahashi in the system of Edge to send to mobile terminal information related to a region including the location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642